                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

BRANDON L. MOE, individually and            Case No. 2:19-CV-00023-BMM-KLD
on behalf of all individuals of the class
similarly situated,                         JOINT STIPULATED
                                            CONFIDENTIALITY
                    Plaintiffs,             PROTECTIVE ORDER
             v.
GEICO INDEMNITY CO., and JOHN
DOES I – XX,
                    Defendants.




      The above-captioned parties have agreed to entry of a protective order

governing confidentiality in this action. Based upon the agreement of these parties,

the Court ORDERS as follows:

      This Protective Order (“Order”) shall govern any documents, written or

recorded matter, interrogatory answers, requests to admit and responses thereto,

physical items, deposition testimony or other discovery material produced during
the pretrial discovery stage of this action. In connection with pretrial discovery

proceedings in this action, the producing party may designate any document, thing,

material, testimony or other information derived therefrom, as “Confidential” on the

ground that it contains or is information legitimately protected from public

disclosure.

      For the purposes of this Order the designation of “Confidential” shall be

applied only to material that discloses trade secret information, which includes, but

is not limited to, anything that provides a competitive advantage to the party in its

industry; non-public financial information; and information that the producing party

is required to keep private pursuant to any law, regulation, or if the producing party

is bound by any agreement with a third-party to keep such documents confidential.

      Confidential documents shall be designated by stamping or Bates coding

copies of the document produced to a party with “CONFIDENTIAL.” Labeling

“CONFIDENTIAL” on the cover of any multipage document shall designate all

parts of the document as confidential unless otherwise indicated by the producing

party. Documents made available for inspection or review need not be designated as

“CONFIDENTIAL” until such time as the reviewing party designates them for

copying and production.

      1.      Material   designated   by counsel     (“Designating    Counsel”)    as

“CONFIDENTIAL” under this Order, the information contained therein, and           any
summaries, copies, abstracts, or other documents derived in whole or in part from

material designated as confidential (collectively, “Confidential Material”) shall be

used only for the purpose of the prosecution, defense, or settlement of this action,

and for no other purpose.

      2.     A party or other person objecting to the protected status of Confidential

Material shall provide written notice of the objection to Designating Counsel,

specifying the materials that are the subject of the objection. The parties and any

other objecting person(s) shall confer in good faith in an effort to resolve the

objection. If Designating Counsel continues to believe that the disputed materials

should be confidential, the objecting party shall be entitled to seek a ruling from the

Court regarding the confidentiality of such disputed material. The burden rests upon

the party seeking confidentiality to demonstrate that such designation is proper.

      3.     Confidential Material produced pursuant to this Order may be disclosed

or made available only to the Court and its staff, including court reporters, to counsel

for a party, including the paralegal, clerical, and secretarial staff employed by such

counsel (hereinafter, “Counsel”), to testifying witnesses, whether at deposition or

otherwise, during the prosecution and/or defense of this action, and to the “Qualified

Persons” designated below:

             a.     a party, or an officer, director, or employee of a party, or its

      insurer, insurer’s representative, claims handler, or third-party administrator,
      deemed reasonably necessary by counsel to aid in the prosecution, defense, or

      settlement of this action;

             b.     outside experts or consultants retained by such counsel to assist

      in the prosecution, defense, or settlement of this action;

             c.     employees of firms engaged by the parties for purposes of

      photocopying, electronic imaging or computer litigation support in connection

      with this litigation.

      4.     Before receiving any Confidential Material, each “Qualified Person”

designated in categories 3(b) through 3(c) shall be provided with a copy of this Order

and shall execute an Agreement to Maintain Confidentiality in the form of Exhibit

A. Counsel for the party seeking to disclose Confidential Material to any “Qualified

Person” pursuant to this paragraph shall be responsible for retaining the executed

originals of all such Acknowledgments until such time as the certification required

by Paragraph 1 is provided. Counsel for the Party making such documents available

shall retain each such executed “Agreement to Maintain Confidentiality” and shall

keep a list identifying: (a) all persons described in paragraphs 3(b)-(c) above to

whom documents subject to the Protective Order have been disclosed; and (b) all

documents subject to the Protective Order disclosed to such persons.

      5.     Any Confidential Material shall not be revealed to any person not

designated in Paragraph 3, unless the party producing the Confidential Material
assents in writing to the disclosure or unless the Court otherwise directs. If any court,

arbitration tribunal or an administrative or government agency requests, demands,

subpoenas, or orders production of Confidential Material that a party has obtained

under the terms of this Order, before turning over the Confidential Material such

party shall promptly (not more than twenty-four (24) hours after receipt of such

request, demand, subpoena or order) notify the party which so designated the

material as Confidential of the pendency of such request, demand, subpoena, or order

and afford a reasonable opportunity for the party that designated the Confidential

Material to oppose the request, demand, or subpoena or to seek a protective order.

      6.     To the extent a deponent testifies about subject matter that a party might

properly designate as Confidential pursuant to the Order, or Confidential Material

covered by this Order is marked as an exhibit, counsel for an affected party may

designate that portion of the testimony, or the exhibit or both, as Confidential

pursuant to the Order, either at the time of the deposition or by e-mailing or mailing

written notification within thirty (30) calendar days after receipt of the deposition

transcript. If such a designation is made at the time of the deposition: (A) only

Qualified Persons may be present for that portion of the testimony; (B) the court

reporter shall mark the cover page of the transcript as “CONFIDENTIAL SUBJECT

TO PROTECTIVE ORDER;” and (C) the entire transcript shall be treated as
Confidential pursuant to the Order until Designating Counsel timely identifies

the portions subject to the designation. Designating counsel shall identify the

pages and lines of the transcript and the exhibits that it is designating as

Confidential pursuant to the Order by email or mail within thirty (30) calendar

days after receipt of the deposition transcript, and only those designated portions

and exhibits shall thereafter be treated as Confidential pursuant to the Order.

      7.     The parties agree to adhere to the provisions set forth in Federal

Rule of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence 502. The

production of a privileged or protected document shall not be deemed a

general waiver of such privilege or protection.

      8.     If Confidential Material is contained in a document that a party

seeks to file with the Court, the filing party may file a motion for leave to file

under seal pursuant to Fed. R. Civ. P. 5.2(d) and the procedures of this Court.

To seek leave to file a document under seal, the filing party shall: (A) Consult

opposing counsel to seek agreement; and (B) E-file a motion for leave to file

under seal, identifying opposing counsel’s position, following all applicable

Local Rules seeking to file documents under seal. In addition, any party wishing

to file any document under seal must make the appropriate showing of good

cause or compelling reasons as delineated in Ground Zero Center for Non-

Violent Action v. United States Department of the Navy, 860 F.3d 1244, 1261

(9th Cir. 2017) (requiring a showing of compelling reasons to seal documents

attached to dispositive motions and other filings relating to the merits of a case)
and Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th

Cir. 2016) (requiring only a showing of good cause to seal documents related to

a non-dispositive motion or a motion unrelated to the merits of a case).

         9. The parties agree that the filing and entry of this Order shall not

   constitute a waiver of any rights under any applicable law, court rules or both.

         SO ORDERED this 7th day of August, 2019.



                                           Kathleen L. DeSoto
                                           United States Magistrate Judge
                  Exhibit A – Agreement to Maintain Confidentiality

        I hereby attest to my understanding that information or documents designated
Confidential are provided to me subject to the Protective Order governing confidential
information produced in Case No. 2:19-CV-00023-BMM-JCL (the “Protective Order”);
that I have been given a copy of and have read the Protective Order, and that I agree to be
bound by its terms. I also understand that my execution of this Agreement, indicating my
agreement to be bound by the Protective Order, is a prerequisite to my review of any
information or documents designated as confidential pursuant to the Protective Order.

       I further agree that I shall not disclose to others, except in accord with the Protective
Order, any confidential discovery material, in any form whatsoever, and that such
confidential discovery material and the information contained therein may be used only for
the purposes authorized by the Protective Order.

         I further agree and attest to my understanding that my obligation to honor the
confidentiality of such discovery material and further information will continue even after
this litigation continues.

        I further agree and attest to my understanding that, if I fail to abide by the terms of
the Protective Order, I may be subject to sanctions, including contempt of court, for such
failure. I agree to be subject to the jurisdiction of the United States District Court for the
District of Montana, Butte Division, to the full extent allowed by law and to the full extent
determined by the United States Court(s), for the purposes of any proceedings relating to
enforcement of the Protective Order.

       I further agree to be bound by and to comply with the terms of the Protective Order
as soon as I sign this Agreement, whether or not the Protective Order has yet been entered
as an Order of the Court.

Dated:

By:                                        _

Subscribed and sworn to before me this           day of                      , 20 _.

NOTARY PUBLIC
Commission expires:
